        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


GREGORY KEITH PREYER,
                                                    Civil Action No. __________
                   Plaintiff,

v.                                                         COMPLAINT

                                                     (JURY TRIAL DEMANDED)
AGNELLO INVESTIGATIONS,

                   Defendant.



       Plaintiff Gregory Keith Preyer (“Plaintiff” or “Mr. Preyer”), by and through

his attorneys, brings the following Complaint against Agnello Investigations AKA

Joe Agnello Private Investigator (“Defendant” or “Agnello Investigations”) for

violations of the federal Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681, et

seq., arising out of an employment background check report that erroneously

portrayed Mr. Preyer as a felon and serial criminal with pending charges against

him.

                                     THE PARTIES

       1.    Plaintiff Gregory Keith Preyer is an individual person residing in the

City of Stratford, County of Fairfield, and State of Connecticut.

       2.    Defendant Agnello Investigations is a corporation doing business

primarily in Connecticut.       Defendant Agnello Investigations’ principal place of

business is located at 145 Leonard Drive, Groton, CT 06340.

       3.    Defendant Agnello Investigations is a consumer reporting agency as

defined at 15 U.S.C. § 1681a(f) because for monetary fees, it regularly engages in

                                               1
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 2 of 11




the practice of evaluating and/or assembling information on consumers for the

purpose of furnishing consumer reports for employment purposes to third parties,

and uses interstate commerce, including the Internet, for the purpose of preparing

and furnishing such consumer reports.

                            JURISDICTION AND VENUE

      4.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought

in any appropriate court of competent jurisdiction.

      5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),

because a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in this District.

               THE FCRA’S PROTECTIONS FOR JOB APPLICANTS

      6.     Despite its name, the Fair Credit Reporting Act covers more than just

credit reporting, it also regulates employment background checks like the one

Defendant prepared in Plaintiff’s name.

      7.     The FCRA provides a number of protections for job applicants who

are subjected to background checks.

      8.     In the parlance of the FCRA, background checks are “consumer

reports,” and providers of background checks, like Agnello Investigations, are

“consumer reporting agencies.” 15 U.S.C. §§ 1681a(d) and (f).

      9.     The FCRA also imposes duties on consumer reporting agencies to

ensure that consumer reports are accurate and that “consumer reporting agencies




                                             2
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 3 of 11




exercise their grave responsibilities with fairness, impartiality, and a respect for

the consumer’s right to privacy.” 15 U.S.C. § 1681.

      10.   Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required

“to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.”

                                      FACTS

Defendant Publishes an Inaccurate Employment Background Check to Plaintiff’s
                                  Employer

      11.   On or about February 18, 2019, Mr. Preyer had an in-person interview

at Charter Oak Building Maintenance, Inc. (“Charter Oak”) in Fairfield, Connecticut,

and was offered a full-time position of employment subject to the successful

completion of a background check.

      12.   Shortly thereafter, but before his background check was completed,

Mr. Preyer began his employment with Charter Oak and was employed for

approximately two-weeks.

      13.   Charter Oak contracted with Agnello Investigations to conduct

background checks, including criminal background checks, on all prospective

employees it was attempting to place in the job market.

      14.   In or about March 2019, Charter Oak ordered a criminal background

check on Mr. Preyer from Agnello Investigations.

      15.   On or about March 8, 2019, in accordance with its standard

procedures, Agnello Investigations completed Mr. Preyer’s background check

(“employment report”) and delivered a copy to Charter Oak.




                                            3
       Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 4 of 11




      16.   Agnello Investigations’ employment report on Mr. Preyer contained

five pages of information, including two grossly inaccurate and stigmatizing

criminal convictions, including a felony and a misdemeanor.

      17.   The employment report listed the following felony and misdemeanor

criminal convictions from Fairfield County, Connecticut, which appeared in the

employment report as follows:




                                          4
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 5 of 11




      18.      Agnello Investigations’ reporting was inaccurate. The aforementioned

felony robbery criminal convictions and list of pending charges should not have

been included in Mr. Preyer’s employment report.

      19.      Approximately five minutes on the internet is all that is needed to

pinpoint the flaw in Agnello Investigations’ reporting: Agnello Investigations failed

to consult current public record in Fairfield County, Connecticut, which confirms

that Mr. Preyer is not a convicted felon and does not have any charges pending

against him.




                                             5
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 6 of 11




      20.    In fact, public record confirms that on April 27, 2017, a Pardons Panel

of the Board of Pardons and Paroles granted Mr. Preyer a Full Pardon for the

robbery offenses, thereby allowing him to legally and truthfully say that he had

never been convicted of a crime in the State of Connecticut.

      21.    Records like Mr. Preyer’s are pardoned for good reason, and it is not

accurate to report offenses as though they have not been pardoned when, in fact,

public record confirms they have.

      22.    Furthermore,   as   for   the   pending   charges   reported,   Agnello

Investigations’ employment report clearly indicates that the pending charges

belong to an unrelated consumer, also named Gregory Preyer, who was born in

1986. At the time the pending charges were reported as belonging to Plaintiff,

Agnello Investigations was on notice that Plaintiff, Gregory Keith Preyer, was born

in 1964, not 1986.

      23.    The state of Connecticut’s Judicial Branch houses widely available

public records, which confirm that the above-referenced pending charges belong

to unrelated consumer Gregory Preyer with a birth year of 1986.

      24.    Had Defendant even performed a cursory review of the widely

available underlying public court records prior to providing the employment report

to Charter Oak, which reasonable procedures require, it would have uncovered the

discrepancies between unrelated consumer Gregory Preyer and Plaintiff.

      25.    The sole reason the inaccurate felony convictions were reported as

belonging to Plaintiff was that Agnello Investigations failed to follow reasonable

procedures to assure the maximum possible accuracy of the information contained



                                             6
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 7 of 11




within Plaintiff’s employment report. Had Agnello Investigations followed

reasonable procedures, it would have discovered that Plaintiff received a full

pardon of the felony convictions and, consequentially, they were no longer a part

of the public record.

      26.    These facts demonstrate that Agnello Investigations failed to follow

reasonable procedures to assure the maximum possible accuracy of the

information contained within Plaintiff’s employment report, in violation of the

FCRA, 15 U.S.C. § 1681e(b).

      27.    Shortly    after   Agnello   Investigations   provided   the   inaccurate

employment report to Charter Oak, Plaintiff was told not to report to work until

further notice.

      28.    After a day or two had passed and Plaintiff had not heard anything

from his employer, he called Maria Scovill (“Ms. Scovill”), Office Manager at Charter

Oak, for an update. Ms. Scovill informed Mr. Preyer that Charter Oak was looking

into some serious crimes that were reported on his employment report.

      29.    Upon receiving this information from Ms. Scovill but having not yet

been provided with a copy of the employment report, Plaintiff assumed the issue

was related to old offenses that a Pardons Panel of the Board of Pardons and

Paroles granted him a Full Pardon for on April 27, 2017. In an effort to be proactive

and try to save his employment, Plaintiff sent Ms. Scovill a copy of his Certificate

of Pardon, which is public record, hoping that would resolve the matter.

      30.    In or about the week of March 11, 2019, Plaintiff called Ms. Scovill

again to follow-up on the issue regarding his employment report and to check if



                                              7
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 8 of 11




she had any idea when he would be cleared to return to work. Ms. Scovill

transferred Plaintiff to Bruce Dumas, the Director of Operations. Mr. Dumas

informed Plaintiff that his position was filled, and that Charter Oak was terminating

his employment effective immediately.

      31.    Plaintiff was shocked that he was being terminated without the

opportunity to review and properly dispute the contents of his employment report.

Plaintiff was never provided notice who prepared the employment report and

therefore was never provided an opportunity to formally dispute the contents of

the report, so he was forced to look for employment elsewhere.

      32.    After much time and effort, Plaintiff was finally able to obtain a copy

of his employment report. Not only was Plaintiff extremely upset to see old offenses

that had been fully pardoned in April 2017 on the employment report, but he was

confused and upset to discovery that Agnello Investigations was also reporting the

pending charges belonging to unrelated consumer Gregory Preyer.

      33.    Plaintiff was embarrassed and humiliated by Agnello Investigations’

inaccurate employment report, which resulted in the termination of his

employment.

      34.    As a result of Agnello Investigations’ violations of the FCRA, Plaintiff

has suffered actual damages, including lost wages and employment benefits; the

expenditure of time and money trying to correct Agnello Investigations’ erroneous

employment report; damage to his reputation; loss of sleep; and emotional

distress, including mental anguish, frustration, humiliation, embarrassment, and

other losses that are continuing in nature.



                                              8
        Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 9 of 11




                                CLAIMS FOR RELIEF

                                   COUNT I
                              15 U.S.C. § 1681e(b)
Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy

      35.     Plaintiff realleges and incorporates by reference the allegations

contained in Paragraphs 1-34, above.

      36.     Defendant is a “consumer reporting agency” as defined by 15 U.S.C.

§ 1681a(f).

      37.     At all times pertinent hereto, Plaintiff was a “consumer” as that term

is defined by 15 U.S.C. § 1681a(c).

      38.     At all times pertinent hereto, the above-mentioned employment report

was a “consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

      39.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to

“follow reasonable procedures to assure maximum possible accuracy” in the

preparation of Plaintiff’s employment report and the files it published and

maintained.

      40.     As a result of Defendant’s violations of 15 U.S.C. § 1681e(b), Plaintiff

has suffered actual damages including but not limited to, lost wages and

employment benefits; the expenditure of time and money trying to correct

Defendant’s erroneous employment reports; damage to his reputation; loss of

sleep; and emotional distress, including mental anguish, frustration, humiliation,

embarrassment, and other losses that are continuing in nature.




                                              9
       Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 10 of 11




      41.    Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were

in reckless disregard of the requirements of this provision. Thus, Defendant is

liable for punitive damages pursuant to 15 U.S.C. § 1681n.

      42.    In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b),

which entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.

      43.    Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual

damages, statutory damages, punitive damages, and reasonable attorneys’ fees

and costs.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      a)     Determining that Defendant negligently and/or willfully violated

             the FCRA;

      b)     Awarding actual damages, statutory damages, and punitive

             damages as provided by the FCRA;

      c)     Awarding reasonable attorneys’ fees and costs as provided by

             the FCRA; and

      d)     Granting further relief, in law or equity, as this Court may deem

             appropriate and just.

                             DEMAND FOR JURY TRIAL

      44.    Plaintiff demands a trial by jury.




                                             10
 Case 3:21-cv-00306-SRU Document 1 Filed 03/08/21 Page 11 of 11




Dated:     March 8, 2021     /s/ Eric L. Foster
                             Eric L. Foster, CT Bar No. 29740
                             ERIC LINDH FOSTER LAW, LLC
                             48 Main Street, Suite B
                             Old Saybrook, CT 06475
                             Telephone: (203) 533-4321
                             Fax: (203) 738-1024
                             efoster@lindhfoster.com

                             /s/ Hans W. Lodge
                             Hans W. Lodge, MN Bar No. 397012
                             BERGER MONTAGUE, PC
                             43 SE Main Street, Suite 505
                             Minneapolis, MN 55414
                             Telephone: (612) 607-7794
                             Fax: (612) 584-4470
                             hlodge@bm.net
                             PRO HAC VICE - PENDING

                             ATTORNEYS FOR PLAINTIFF




                                  11
